                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


SAKEEN L. GILBERT, as
administrator of the estate
of TERRANCE GILBERT,
Deceased,

                        Plaintiff,                  Case No. 15 C 11630

            v.                                   Judge Harry D. Leinenweber

THE CITY OF CHICAGO, a
municipal corporation; and
CASEY KASPER,

                      Defendants.


                       MEMORANDUM OPINION AND ORDER

     This is a case involving a police shooting and claims of

excessive force under the Fourth Amendment and wrongful death and

battery    under    Illinois   state      law.    Plaintiff    Sakeena   Gilbert

(“Plaintiff”) brought this case as the administrator of the estate

of Terrance Gilbert, who was killed in the shooting. Defendants

City of Chicago and Casey Kasper (“Defendants”) jointly move for

summary judgment (Dkt. No. 113) against Plaintiff on all claims.

For the reasons stated herein, the Motion is granted.

                               I.    BACKGROUND

     The    following     facts     are    undisputed.        Terrance   Gilbert

(“Gilbert”) lived with relatives at 450 East Marquette in Chicago.

(Pl.’s Resp. to Defs.’ Stmt. of Material Facts (“DSOF”) ¶ 7,
Dkt. No.    129.)   One    of   these    relatives    was   Deecie   Thompson

(“Thompson”). On December 25, 2014, Gilbert called 9-1-1 from

Thompson’s kitchen, gave a false name, provided a description of

his   own   clothing,     and   asked   police   to   respond   to   450   East

Marquette. (DSOF ¶ 8). Gilbert took a steak knife from the kitchen

counter, hugged Thompson and her daughter, told them not to go

outside, and said “I love you. This don’t have nothing to do with

you all.” (DSOF ¶¶ 9–11).

      Two paramedics working with the Chicago Fire Department, Luis

Velez (“Velez”) and Robert Hickey (“Hickey”), responded first to

a radio call at 450 East Marquette for a psychiatric emergency

regarding a person with a knife. (DSOF ¶¶ 12–13.) Velez and Hickey

arrived at about 6:48 p.m., exited the ambulance, saw Gilbert, and

asked him if he was the person named in the radio call. Gilbert

said no and told Velez his name was Rashad Johnson. (DSOF ¶¶ 14–

15.) Velez and Hickey returned to the ambulance and waited for the

police. Gilbert paced around for a time and then went to the porch,

where he was seated when police arrived. (DSOF ¶¶ 16–18.)

      Casey Kasper (“Kasper”) and Michael Tudron (“Tudron”), both

Chicago police officers working a squadrol—a combination of a squad

car and ambulance—arrived at about 7:00 p.m. They had received a

radio call about a person who was irate, suicidal, and armed with

a knife. (DSOF ¶¶ 21–25.) Tudron drove; Kasper was the passenger.



                                    - 2 -
(DSOF ¶ 25). When Kasper and Tudron arrived, Gilbert was sitting

on the porch with his hands folded. (DSOF ¶ 28). Gilbert then

approached the squadrol’s passenger side with both hands in his

waist area. (DSOF ¶¶ 29–30.) At least twice, Kasper told Gilbert

to stop and take his hands out of his pants. (DSOF ¶ 31.) Gilbert

stopped and took his hands out of his pants, and Kasper turned

away from Gilbert to exit the squadrol. (DSOF ¶ 32.) Before Kasper

could exit, Gilbert lunged on top of Kasper, knife in-hand, and

stabbed him in the upper chest area, forcing him back into the

squadrol.   (DSOF     ¶¶ 33–34.)   Kasper      fell   on   his   back   into   the

passenger seat of the squadrol. Gilbert climbed on top of Kasper

and   stabbed   him   three    more    times.   (DSOF      ¶¶ 34–37.)   Kasper’s

bulletproof vest absorbed the worst of the attack, but he thought

Gilbert was trying to stab him in the neck and tried to move away.

(DSOF   ¶¶ 34, 36, 39.)       Kasper    ultimately    suffered     redness     and

swelling on his chest but was otherwise unharmed. (PSOAF ¶ 4).

Between the third and fourth stabs, Kasper slammed the door of the

squadrol on Gilbert’s arm. (DSOF ¶ 40.) At some point, the blade

of the knife broke. (Defs.’ Resp. to Pl.’s Stmt. of Add’l. Material

Facts (“PSOAF”) ¶ 3 Dkt. No. 132.) Kasper noticed that Gilbert

continued to hold the knife but did not realize that the blade had

broken. (PSOAF ¶ 9.)




                                       - 3 -
      Tudron ran to the rear passenger side of the squadrol and

yelled “stop police.” Gilbert stopped stabbing at Kasper and

started to walk away. (DSOF ¶¶ 43–44.) Kasper made a radio call

for backup at about 7:03 p.m. Then Kasper drew his weapon and told

Gilbert to stop and drop the knife. (DSOF ¶¶ 45–47.) Gilbert turned

and   faced   Kasper   and   began   advancing   toward   him.   As   Gilbert

advanced, Kasper saw Gilbert holding the knife near his stomach.

(DSOF ¶ 54.) Kasper backed away toward the squadrol and repeatedly

told Gilbert to drop the knife. Gilbert did not drop the knife,

and Kasper fired two shots at Gilbert in quick succession. (DSOF

¶¶ 47–55.) Gilbert fell to the ground. At about 7:03:55 p.m.,

Kasper used his radio to report that shots had been fired. (DSOF

¶¶ 56, 58.) About 21 seconds passed between the radio call for

backup and the radio call reporting shots fired. (DSOF ¶ 57.) Velez

and Hickey then moved Gilbert to the stretcher, at which time

Hickey observed Gilbert holding a knife with a black handle and a

two- to three-inch metallic blade. Velez observed a “through and

through” gunshot wound to Gilbert’s right wrist, a gunshot wound

to his abdomen, and to his head. (DSOF ¶¶ 58–60, 62.) Paramedics

transported Gilbert to Stroger Hospital, where he died of his

wounds. (DSOF ¶¶ 65–66.)

      These events led the administrator of Gilbert’s estate to

bring this suit, which now includes three counts: (1) a claim under



                                     - 4 -
42 U.S.C. §1983 of Fourth Amendment Excessive Force against Kasper;

(2) a claim under the Illinois Wrongful Death Act against both

Defendants; (3) and a battery claim under the Illinois Survival

Act against both Defendants. Defendants now move for summary

judgment on all claims.

                          II.   STANDARD

     Summary judgment is appropriate if there is no genuine dispute

of material fact and the movant is entitled to judgment as a matter

of law. FED. R. CIV. P. 56(a). There is a genuine issue of material

fact when “there is sufficient evidence favoring the nonmoving

party for a jury to return a verdict for that party.” See Harney

v. Speedway SuperAmerica, LLC, 526 F.3d 1099, 1104 (7th Cir. 2008)

(internal quotations and citation omitted).

     In considering this motion, the Court construes all facts and

reasonable inferences in the light most favorable to the Plaintiff.

Id. The nonmoving party must “submit evidentiary materials that

set forth specific facts showing that there is a genuine issue for

trial.” Id. (internal quotations and citation omitted). Finally,

for the nonmoving party to prevail, it must show a genuine dispute

of facts that might affect the outcome at trial; “[i]rrelevant or

unnecessary facts do not deter summary judgment, even when in

dispute.” Id. (internal quotations and citation omitted).




                                - 5 -
        Plaintiff        argues        that        summary    judgment        is     “often

inappropriate for cases involving excessive force” because an

officer’s         use     of      force        is     susceptible       to         different

interpretations. (Pl.’s Resp. to Defs.’ Mtn. for Summary Judgment

at 4, Dkt. No. 128). For this proposition, Plaintiff cites Catlin

v. City of Wheaton, 574 F.3d 361, 367 (7th Cir. 2009). However, in

Catlin,     the    Seventh     Circuit        upheld    summary      judgment       for   the

Defendants because there were no material facts leaving an open

question of law as to whether the use of force was reasonable.

Therefore, summary judgment is not proscribed in cases with a

question of excessive force. If the Court finds that there is no

genuine issue for trial, it may grant summary judgment.

                                   III.       DISCUSSION

                                  A.    Disputed Facts

        As an initial matter, the Court notes that Plaintiff disputes

certain of Defendants’ claimed facts, and Defendants in turn argue

that Plaintiff has not properly controverted their facts according

to Federal Rule of Civil Procedure 56. Rule 56(c)(1) states that

a   party    must       cite   “particular          materials   in    the     record”     to

demonstrate       that    a    fact     is    in    genuine   dispute.       FED. R. CIV.

P. 56(c)(1). The following are the significant facts Plaintiff

disputes:

    •   Plaintiff denies that Gilbert was “flailing his arms” as he
        walked away after stabbing Kasper. The basis of Plaintiff’s


                                              - 6 -
          denial is that Tudron testified that Gilbert’s arms were
          flailing, while Valez testified that Gilbert’s arms were
          tucked into his waistband. (DSOF ¶ 46).

     •    Plaintiff claims there is conflicting testimony about
          whether, when Gilbert turned to face Kasper, he made a lunging
          motion with the knife in his right hand. (DSOF ¶ 49).
          Plaintiff notes that Hickey testified that he did not observe
          a knife, and Velez testified that Gilbert’s hands were in his
          pants during the interaction outside of the squadrol.

     •    Plaintiff further notes that there is conflicting testimony
          about how far away Gilbert was when he began moving toward
          Kasper. Velez testified that Gilbert was twelve feet from
          Kasper; Hickey said it was eight to ten; and Tudron said it
          was ten to fifteen. (DSOF ¶ 50).

          Of the disputed facts, only the last is material and should

be       settled.   Plaintiff   is   correct   that   there   is   conflicting

testimony about how far Gilbert advanced toward Kasper before

Kasper fired. While it is true that several of the witnesses said

something different about how far Gilbert got before Kasper shot,

there is no conflicting testimony about the fact that Gilbert did

begin moving toward Kasper. The most Plaintiff can do is point

toward Tudron’s deposition, where he states that he cannot recall

whether Gilbert took any steps toward Kasper. (SOAF ¶ 12). The

other three witnesses who gave depositions said that Gilbert made

some advance toward Kasper, though they differ in describing how

far Gilbert got. Hickey testified that he saw Gilbert take a step

forward. (SOAF ¶ 13.) Kasper testified that Gilbert was lunging

and charging at him. (SOAF ¶ 11). And Velez testified that Gilbert

began to “run forward at an accelerated pace closing the distance

                                      - 7 -
between him and the officer.” (Dep. of Luis Velez, 36:1–10, Exhibit

C to Defs.’ Mtn. for Summary Judgment, Dkt. No. 114-3). As for

Tudron’s   inability      to   remember      whether      Gilbert   moved    toward

Kasper, Defendants correctly point out that there is a difference

between “not remembering and affirmatively stating something did

not happen.” (Defs.’ Repl. 6, Dkt. No. 131). Thus, Tudron’s answer

that he does not recall whether Gilbert advanced toward Kasper at

all does not create a question of whether Gilbert took steps toward

Kasper. There is only a conflict regarding how far Gilbert went.

Because at this stage we are required to draw all inferences in

favor of the nonmoving party, the Court will assume that Gilbert

was the maximum distance away from Kasper, about 15 feet, and took

only one step toward Kasper.

     However, as the Court will explain below, summary judgment

for Defendants is appropriate.

                    B.   Count I: Fourth Amendment Claim

     Plaintiff       argues    that    Kasper      used    excessive   force      in

violation of the Fourth Amendment when he shot and killed Gilbert.

Police   use   of     deadly   force    is     a   “seizure    subject      to   the

reasonableness requirement of the Fourth Amendment.” Tennessee v.

Garner, 471 U.S. 1, 7 (1985). Whether the amount of force used was

reasonable depends on the “totality of the circumstances.” Id. at

9. Particularly, this requires “careful attention to the facts and



                                       - 8 -
circumstances of each particular case, including the severity of

the crime at issue, whether the suspect poses an immediate threat

to the safety of the officers or others, and whether he is actively

resisting arrest or attempting to evade arrest by flight.” Graham

v. Connor, 490 U.S. 386, 396 (1989). A person has a right not to

be subjected to deadly force except under certain circumstances.

Those include putting a police officer in imminent danger. See

Weinmann v. McClone, 787 F.3d 444, 448 (7th Cir. 2015).

      To determine whether an officer used excessive force, courts

must use the information the officer had at the time and decide

whether “the officer’s use of force was objectively excessive from

the perspective of a reasonable officer at the scene.” See Horton

v.   Pobjecky,   883   F.3d   941,   949     (7th   Cir.   2018).   This   means

evaluating the information the officer had at the time of the

incident and refusing to “view the events through hindsight’s

distorting lens.” Id. at 950. Further, if the use of deadly force

is reasonable, the Fourth Amendment “does not require the use of

the least or even a less deadly alternative.” Id. (citing Plakas

v. Drinski, 19 F.3d 1143, 1149 (7th Cir. 1994)).

      That said, an officer’s ability to use deadly force is not

everlasting. When circumstances materially change, the officer may

not retain the same permissions he had just minutes or seconds

before. See Ellis v. Wynalda, 999 F.2d 243, 247 (7th Cir. 1993)



                                     - 9 -
(“[w]hen an officer faces a situation in which he could justifiably

shoot, he does not retain the right to shoot at any time thereafter

with   impunity”).   An   individual   who   becomes   “subdued”   and   is

complying with an officer’s orders is one against whom an officer

cannot use deadly force. See e.g., Strand v. Minchuk, 910 F.3d

909, 915 (7th Cir. 2018).

       In mapping the contours of this doctrine and in deciding which

facts are material and which are unimportant, several Seventh

Circuit cases are instructive. On one side, there is Strand v.

Minchuk, 910 F.3d 909 (7th Cir. 2018). After a fistfight with a

police officer, the plaintiff stepped back, put his hands in the

air, and said, “I surrender. Do whatever you think you need to do.

I surrender, I’m done.” Immediately thereafter, the officer shot

him. Strand, 910 F.3d at 912. The Seventh Circuit affirmed the

District Court’s denial of summary judgment for the Defendants.

Important to the Seventh Circuit’s holding was that the “police

were not in hot pursuit of an individual known to be armed and

dangerous. Nor had the police . . . arrived at a location only to

find an individual engaged in violent or menacing conduct or acting

so unpredictably as to convey a threat to anyone present.” Id. at

917. The incident started as a scuffle over a parking ticket, and

the issue for trial was how much “time elapsed between the end of




                                 - 10 -
the fighting and the gunshot” and whether the plaintiff still posed

a threat when the officer fired. Id. at 917.

     On the other hand, the Seventh Circuit has routinely upheld

summary judgment in favor of officers who used deadly force against

a suspect who was unarmed but who the officer “reasonably believed”

had committed a felony involving the threat of deadly force. See

e.g., Horton, 883 F.3d at 951. In Horton, an off-duty police

officer present at a pizzeria during an attempted armed robbery

shot and killed an unarmed suspect, the group’s lookout, as he was

crawling away. Id. at 946. The Seventh Circuit emphasized that the

officer had to react to an incident that “lasted only about 45

seconds,” during which one of the assailants and the pizzeria’s

owner struggled over a loaded gun. Id. at 950–51. The Seventh

Circuit found that the officer “reasonably assumed the other three

assailants,” including the lookout, could be armed. Further, the

Seventh   Circuit   could   not   consider   that   the   lookout   was   not

actually armed because the officer “did not know that, and had no

reasonable way to know that, at the time.” Id. at 951. Thus, it

was dispositive that the officer reasonably believed that he and

others were in imminent danger and that it was possible that the

suspect was armed. Id. See also Ford v. Childers, 855 F.2d 1271,

1275 (7th Cir. 1988) (no Fourth Amendment violation when an officer

fired on a suspect because the officer “reasonably believed that



                                  - 11 -
the suspect had committed a felony involving the threat of deadly

force, was armed with a deadly weapon, and was likely to pose a

danger of serious harm to others if not immediately apprehended”).

     Seventh Circuit caselaw makes clear that either Kasper or

Tudron would have been justified in using deadly force against

Gilbert while Gilbert was stabbing Kasper. See e.g., Weinmann, 787

F.3d at 449-50 (“[I]f [the plaintiff] had the gun raised to his

shoulder and pointed at [the officer], then [the officer] would

have been justified in using deadly force.”) Accordingly, the crux

of this case is whether Gilbert posed an imminent threat to Kasper

as Gilbert, holding the knife, advanced toward Kasper. At summary

judgment, the question is whether the Court finds, after taking

all undisputed facts into account and resolving all disputes in

Plaintiff’s favor, that no reasonable jury could find Kasper’s use

of force excessive.

     The facts that are material to the Fourth Amendment claim are

not in dispute. The parties agree that Kasper and his partner,

immediately after arriving on the scene, told Gilbert multiple

times to stop what he was doing and drop the knife. The parties

agree that Gilbert cornered Kasper in the squadrol, climbed on top

of Kasper, and stabbed him multiple times. And it is not in dispute

that Gilbert got off Kasper and started walking away, but before

Gilbert got too far, he turned around, still holding part of the



                              - 12 -
knife, and took a step toward Kasper before Kasper shot. These

facts are dispositive under both Ford and Horton, and Kasper’s

reason to believe he was in imminent danger was perhaps even

stronger than in those cases. In Ford, the officer “did not see a

weapon and was not present during the felony.” Horton, 883 F.3d at

951 (citing Ford, 855 F.2d at 1275). In Horton, the officer

“witnessed the commission of a dangerous felony” and saw someone

other than the person the officer killed “make threats with a gun.”

Id. Here, Kasper experienced the commission of a dangerous felony

and saw Gilbert advancing toward him with a weapon. These facts

make Kasper’s use of force reasonable.

       The facts that Plaintiff disputes are immaterial. It does not

make   a   difference,    for   example,       whether   Gilbert’s   arms   were

flailing or tucked into his waistband, or whether Gilbert lunged

at Kasper or simply took a step toward him. Plaintiff does not

argue but perhaps attempts to imply that this is evidence of

Gilbert becoming subdued and complying, but the contrast between

this case and Strand is so stark that even if Plaintiff had made

the argument it would have to be rejected. Gilbert’s hands, whether

flailing or tucked into his waistband, were not up. He did not say

“I   surrender”   or     give   any   physical     indication   that   he   had

surrendered or was no longer a threat. Despite being instructed to

many times, he did not drop the knife. The situation was dangerous



                                      - 13 -
and unfolding fast. Gilbert had just attempted to stab Kasper four

times, Gilbert was coming at Kasper again, had not dropped anything

and had made no indications of surrendering, despite being told

multiple times to stop and drop the knife.

      Finally, Plaintiff notes and Defendants admit that Kasper had

a Taser. But as previously noted, Kasper was not required to use

a less forceful alternative in this situation because he was

justified in using deadly force. See Horton, 883 F.3d at 950.

      In sum: because Kasper had just been stabbed multiple times,

because afterward the assailant did not comply with his commands

to drop the weapon and remained armed, and because the assailant

took a step toward Kasper, Kasper had good reason to believe he

was imminent danger. None of the other facts in dispute, regardless

of how they are resolved, can change this, and therefore there is

no   genuine   issue   of   material   fact   for   trial.   Defendants   are

entitled to summary judgment on this claim as a matter of law.

          C.     Counts II and III: Illinois Wrongful Death
               and Illinois Survival Act – Battery Claims

      Plaintiff also brings a battery claim under the Illinois

Survival Act, 755 ILCS 5/27-6, and a wrongful death claim under

the Illinois Wrongful Death Act, 740 ILCS 180. Under the Illinois

Local Government and Local Government Employee’s Tort Immunity

Act, local government employees are immune from tort liability in




                                  - 14 -
the “execution or enforcement of law” unless their conduct is

“willful and wanton.” See 745 ILCS 10/2-202.

      Willful and wanton conduct is “a course of action which shows

an   actual   or   deliberate   intention   to   cause   harm,    or   if   not

intentional, shows an utter indifference to or conscious regard

for the safety of others or their property.” Id. This conduct

occurs when a person ignores plainly dangerous conditions and does

something that will probably result in injury to another and can

be committed under circumstances exhibiting a reckless disregard

for others’ safety. See e.g., Carter v. Chicago Police Officers,

165 F.3d 1071, 1080–81 (7th Cir. 1998).

      Although     Fourth   Amendment   claims   and     claims   under     the

Illinois Wrongful Death Act are often analyzed together, they are

not necessarily coterminous. See, e.g., DeLuna v. City of Rockford,

447 F.3d 1008, 1013 (7th Cir. 2006). Nevertheless, the two are

closely related, and a finding of reasonableness under the Fourth

Amendment standard usually results in a finding that willful and

wanton conduct did not occur. See e.g., Muhammed v. City of

Chicago, 316 F.3d 680, 683 (7th Cir. 2002) (same rule regarding

use of force applies in both Fourth Amendment and Illinois Wrongful

Death Act).

      Illinois law allows the use of deadly force when the officer

“reasonably believes that such force is necessary to prevent death



                                  - 15 -
or great bodily harm to himself or such other person.” 720 ILCS

6/7-5. Thus, the Court’s analysis here is the same as in the Fourth

Amendment claim: Kasper had just been assaulted with a steak knife,

and so had every good reason to believe he was under very serious

threat of death or great bodily harm to himself. Because Gilbert

was not restrained or subdued, had not surrendered, was still

armed, and took a step toward Kasper, Kasper’s use of deadly force

was justified under Illinois law. See Wilson v. City of Chicago,

758 F.3d 875 (7th Cir. 2014) (same showing required for Fourth

Amendment and Illinois Wrongful Death Act claim in case of police

shooting).

     Plaintiff argues that whether Kasper’s conduct was willful,

and wanton is a question of fact for the jury. While it is true

that some Seventh Circuit cases have said that such a determination

is generally a jury question, see Carter, 165 F.3d at 1081,

Illinois appellate courts have found that this question is one

that can resolved at summary judgment if “all evidence, when viewed

in the aspect most favorable to the nonmovant, so overwhelmingly

favors the movant that no contrary determination based on that

evidence   could   ever   stand.”   See   e.g.,   Urban   v.   Village   of

Lincolnshire, 272 Ill.App.3d 1087, 1094 (Ill. App. Ct. 1995),

Stehlik v. Village of Orland Park, 2012 IL App (1st) 091278 ¶ 20

(“Where the evidence is undisputed or susceptible to only one



                                - 16 -
possible interpretation . . . the question may be decided as a

matter of law.”).

      Thus, the Court rejects Plaintiff’s argument that this claim

cannot be settled at the summary judgment stage. It finds that

Kasper’s actions were not willful and wanton under Illinois law,

and   he   is   thus   immune   from    tort   liability   on   this   matter.

Accordingly, the Court grants summary judgment to the Defendants

as to the Illinois Wrongful Death and Battery claims.

      “Shooting a man who has told you, in effect, that he is going

to use deadly force against you and then moves toward you as if to

do so is unquestionably an act of self-defense even if the man is

attempting suicide by police.” Plakas, 19 F.3d at 1146. This is

true here, because Gilbert attempted to use deadly force against

Kasper. Gilbert’s death is tragic, but Kasper was undoubtedly

within his right to defend himself, and no reasonable jury could

find otherwise.

                                IV.    CONCLUSION

      For the reasons stated herein, Defendants’ Motion for Summary

Judgment (Dkt. No. 113) is granted on all claims.


IT IS SO ORDERED.



                                            Harry D. Leinenweber, Judge
                                            United States District Court
Dated: 8/28/2019


                                      - 17 -
